PER CURIAM.
We are of opinion that the main issues in the court below, especially that between Michie and Symmes and Edwards and that between Michie and Symmes and Olmsted Brothers, were purely issues for money only, and as to those either party was entitled to a jury.
The judgment on these issues is the one particularly appealed from.
The fact that there were other incidental equitable questions between other parties does not change the character of the action where the pri-n-*381cipal relief sought is a money judgment. Warner v. Jaeger, 3 Circ. Dec. 9 (5 R. 16) ; Pratt v. Insurance Co. 3 Circ. Dec. 287 (5 R. 587); Lockland Lumber Co. v. Marsh, 8 Circ. Dec. 624 (16 R. 432).
The appeal herein is prosecuted by Messrs. Symmes and Michie who lost below on issues triable to a jury.
The appeal should be dismissed.